DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9-17 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Koninklijke (WO2016030386).


          In regards to claim 1, Koninklijke discloses an apparatus configured to determine a presence, a concentration or a change in concentration of a target material in an environment comprising: (fig(s) 1,3, 5; 6-8 pg 8, ‘sensor system’)

          first and second sensors configured to respond to the target material; (10, 12 fig. 1, 10, 12 fig. 3, ‘1st sensor’, ‘2nd sensor’)

          a fluid inlet in fluid communication with the environment; and (1 fig(s) 1, 3, ‘air stream fluid 1’)

a valve assembly having a first and second configuration, wherein in the first configuration, the fluid inlet is in fluid communication with only the first sensor; and (24, 26 fig(s) 3; 9-33 pg 8; 1-12 pg. 9)

in the second configuration, the fluid inlet is in fluid communication with the first sensor and the second sensor.  (9-33 pg 8; 1-12 pg. 9; 5-22 pg. 10)



          In regards to claim 9, Koninklijke teaches an apparatus according to claim 1, wherein the fluid is drawn from the environment using a pump. (26 pg 5 'fan can be employed')


          In regards to claim 10, Koninklijke teaches an apparatus according to claim 1, (see claim rejection 1) wherein the first and/or second sensor is a thin film transistor. (27-30 pg 6 'types of sensors-optical’)

 
          In regards to claim 11, Koninklijke teaches an apparatus according to claim 1, (see claim rejection 1) wherein the first and/or second sensor is an organic thin film transistor.  (27-30 pg 6 'types of sensors-electrochemcial')

         In regards to claim 12, Koninklijke teaches an apparatus according to claim 1, (see claim rejection 1) wherein the first and/or second sensor is a metal oxide sensor. 27-30 pg 6 'types of sensors-MOX')


          In regards to claim 13, Koninklijke teaches a kit for forming apparatus according to claim 1. (fig(s) 1,3, 5; 6-8 pg. 8, ‘sensor system’) 


          In regards to claim 14, Koninklijke teaches a system comprising: (fig(s) 1,3, 5; 6-8 pg 8, ‘sensor system’)

          a controller; (14 fig. 1; 15-17 pg. 8)

          the apparatus according to claim 1, wherein the controller is operatively connected to the apparatus; and (14 fig. 1; 15-17 pg. 8)

          the controller is configured to control the configuration of the valve assembly and/or monitor the presence, concentration or change in concentration of the target material. (32-33 pg. 8, ‘controller receives signal from both sensors and performs calibration’, 14, 22, 26 fig. 3, ‘5-11 pg. 10; 1-12 pg. 9)

          In regards to claim 15, Koninklijke teaches a method of determining a presence, concentration or change in concentration of a target material in an environment, the method comprising: (abstract; 14, 22, 26 fig. 3, ‘5-11 pg. 10; 1-12 pg. 9; 22-23 pg. 1)

          drawing fluid from an environment into apparatus according to claim 1; (1 fig(s) 1, 3, ‘air stream fluid 1’)


          continuously measuring a response of the first sensor to a first fluid from the environment from which any target material has not been removed; (29-30, ‘recites continuous sensing’)

          periodically switching the valve assembly between the first configuration and the second configuration wherein: (32-33 pg. 8, ‘controller receives signal from both sensors and performs calibration’; 7-34 pg. 8; 1-12 pg. 9; 5-22 pg. 10)

          in the first configuration, the second sensor is in fluid communication with a second fluid which does not contain the target material and in the second configuration the second sensor is in fluid communication with the first fluid; (32-33 pg. 8, ‘controller receives signal from both sensors and performs calibration’; 7-34 pg. 8; 1-12 pg. 9; 5-22 pg. 10)


          measuring a response of the second sensor to the first fluid; (32-33 pg. 8, ‘controller receives signal from both sensors and performs calibration’; 7-34 pg. 8; 1-12 pg. 9; 5-22 pg. 10)

          and applying a correction to the measurement of the first sensor in dependency on the measurement of the second sensor. (32-33 pg. 8, ‘controller receives signal from both sensors and performs calibration’; 7-34 pg. 8; 1-12 pg. 9; 5-22 pg. 10)
  


          In regards to claim 16, Koninklijke teaches a method according to claim 14 wherein the second fluid is fluid drawn from the environment from which any target material has been removed.  (1 fig(s) 1, 3, ‘air stream fluid 1’)



          In regards to claim 17, Koninklijke teaches a  method according to claim 15 wherein the first and/or second fluid is a gas and is desiccated before reaching the first and / or second sensor. (26-27 pg. 5, ‘discloses a thermophoretic arrangement can be employed in the air flow channels 1’) 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koninklijke (WO2016030386), in view of, Braster (US 5,502,659).

          Koninklijke teaches:
          In regards to claim 2, Koninklijke teaches an  Apparatus according to claim 1 wherein the apparatus comprises: (see claim rejection 1)

          a first fluid flow path between the fluid inlet and the valve assembly, wherein the first sensor is disposed in the first fluid flow path; (1 fig(s) 1, 3, ‘air stream fluid 1 with a 1st and 2nd path’)

          a second fluid flow path between the fluid inlet and the valve assembly; and (1 fig(s) 1, 3, ‘air stream fluid 1 with a 1st and 2nd path’)

          Koninklijke does not teach:
          
          a third fluid flow path between the valve assembly and the second sensor.  

          Braster teaches:


          a third fluid flow path between the valve assembly and the second sensor. (10, 20, 28, 32, 34, 46 fig. 2, ‘teaches a communication link 46 inlet pipe 28 valve 32 moisture transmitter 10 with sensor element 20 coupled with a calibrator unit with calibration sensor 34’; 30-67 col. 3; 1-16 col. 4’)

          It would have been obvious before the effective filing date of the invention to combine the ‘sensor system’ of Koninklijk with the ‘sensor system’ of Braster in order to provide a sensor system that is less expensive and less complex to determine the identification of a particular targeted fluid or the concentration of a particular fluid.

          In regards to claim 3, Koninklijk teaches an apparatus according to claim 1 (see claim rejection 1) wherein the apparatus comprises: 

         a first fluid flow path between the fluid inlet and the valve assembly; (1 fig(s) 1, 3, ‘air stream fluid 1 with a 1st and 2nd path’)


          a second fluid flow path between the fluid inlet and the first sensor; and (1 fig(s) 1, 3, ‘air stream fluid 1 with a 1st and 2nd path’)


          Braster teaches:

          a third fluid flow path between the valve assembly and the second sensor. (10, 20, 28, 32, 34, 46 fig. 2, ‘teaches a communication link 46 inlet pipe 28 valve 32 moisture transmitter 10 with sensor element 20 coupled with a calibrator unit with calibration sensor 34’; 30-67 col. 3; 1-16 col. 4’)
  


          In regards to claim 4, Koninklijk teaches an apparatus according to claim 2 (see claim rejection 2) wherein a filter configured to remove the target material is disposed in the second fluid flow path.  (20, 22 fig. 3, ‘1st prefilter, 2nd prefilter’)

 
          In regards to claim 5, Koninklijk teaches an apparatus according to claim 4, (see claim rejection 4) wherein the filter comprises a molecular sieve. (27-33 pg. 1, ‘discloses use of filters and sieves’; 26-27 pg. 5, ‘discloses an electrostatic attraction arrangement’)

  
          In regards to claim 6, Koninklijk teaches an apparatus according to claim 2, (see claim rejection 2) wherein the fluid is a gas and a desiccant is disposed in the first fluid flow path between the fluid inlet and the first sensor and / or in the second and/or third fluid flow path between the fluid inlet and the second sensor. (26-27 pg. 5, ‘discloses a thermophoretic arrangement can be employed in the air flow channels 1’)

 
          In regards to claim 7, Koninklijk teaches an apparatus apparatus according to claim 6 wherein a humidifier is disposed in the first fluid flow path between the desiccant and the first sensor and / or in the second and/or third fluid flow path between the desiccant and the second sensor. (26-27 pg. 5, ‘discloses a thermophoretic arrangement can be employed in the air flow channels 1’)
 

          In regards to claim 8, Koninklijk teaches an  apparatus according to claim 1, (see claim rejection 1) Braster teaches wherein the valve assembly comprises a three-way valve.  (18, 26, 32 fig. 2, ‘comprises a type 3 valve consisting of a flow cell 18, outlet 26, and a shutoff valve 32 which uses are known in the art.’)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koninklijke (WO2016030386), in view of, Braster (US 5,502,659), in further view of, Bingxue et al (Recent advances in detecting and regulating ethylene (C2-H4) concentrations for shelf-life extension and maturity control of fruit: A review).

          Koninklijke and Braster teach:

          In regards to claim 18, Koninklijke teach a method according to claim 15 (see claim rejection 15)

          Although Koninklijke and Braster teach the use of organic sensor transistors, they do not specifically say what type of target material.

          Koninklijke and Braster teach

         wherein the target material is 1-methylcyclopropene  

         Bingxue discloses:

         wherein the target material is 1-methylcyclopropene  (abstract, use of 1-methylcyclopropene (C4-H6) which prevents ripening of fruits in the detection of ethylene (C2H4), ‘any of these organic molecules can be targeted’; pg. 67 col. 2 last paragraph; pg. 71, ethylene detection (C2H4); table 1; fig 2 C ‘ethylene detection’)

          It would have been obvious before the effective filing date of the invention to combine the ‘sensor system’ of Koninklijk, the ‘sensor system’ of Braster with the ‘ethylene detection method’ of Bingxue in order to provide a sensor system that is less expensive and less complex to determine the identification of a particular targeted fluid or the concentration of a particular fluid.


          In regards to claim 19, Koninklijke and Braster teach a method according to claim 15 wherein the target material is ethylene. (C4-H6) which prevents ripening of fruits in the detection of ethylene (C2H4), ‘any of these organic molecules can be targeted’; pg. 67 col. 2 last paragraph; pg. 71, ethylene detection (C2H4); table 1; fig 2 C ‘ethylene detection’)





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/K.C.B/Examiner, Art Unit 2852